Plaintiff below having filed the suggested remittitur, judgment will be here rendered in his favor for *Page 335 
the amount above indicated. We deem it proper to say that while we are of opinion that the question decided by us was properly raised by the assignment made in the Court of Civil Appeals, yet it was not urged there in the written argument contained in appellant's brief, and for that reason was doubtless overlooked by the court. We therefore do not understand that Honorable Court to have intended to hold the converse of the proposition of law upon which we have decided this case.
Rendered on remittitur.
December 23, 1897.